DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. 
The applicant alleges “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C” are supported by paragraphs [0006], [0073] and [0074]. The examiner disagrees. The new limitation  “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C” would encompass all organic layers “capable” of flowing in a heated state at temperatures not more than 85°C. The applicant has only provided evidence in the original specification of one specific organic layer, acrylic (PMMA), and it does not flow below 85°C. Moreover, MPEP 2163.05 II discloses:
[t]he introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph….  Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In reLukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
The examiner submits “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C” would represent a subgenus of the original “organic layer”.  The applicant has not shown possession the subgenus of all organic layers capable of flowing in a heated state at temperatures not more than 85°C (such as acetic acid, methanol or glycerin) in the original specification. (See In reSmith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) [w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.) Therefore, the applicant’s argument is unpersuasive. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

112(a) Written Description
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. 
	Claims 1 and 16 disclose “the organic layer”, “a material” and “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C”. 
Paragraph [0044] disclose “the material of the organic layer 110 may be an organic matter such as a resin” and “[t] he resin may be, for example, a thermoplastic resin, and the thermoplastic resin comprises, for example, an acrylic (PMMA) resin”. 
The examiner submits (PMMA) layer disclosed in paragraph [0044] would be in the glassy/brittle state below 85°C. 

The original specification fails to disclose “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C” or any specific organic materials that are “capable of flowing in a heated state at temperatures not more than 85°C”. 
	

112(a) Enablement
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the Claims:
The examiner submits the “the organic layer is capable of flowing in a heated state at temperatures not more than 85°C”, in claim 1 and 16,  would encompass all organic layers capable of flowing at temperatures not more than 85°C.
Paragraph [0044] disclose “the material of the organic layer 110 may be an organic matter such as a resin” and “[t] he resin may be, for example, a thermoplastic resin, and the thermoplastic resin comprises, for example, an acrylic (PMMA) resin”. 
All organic layers capable of flowing in a heated state at temperatures not more than 85°C would encompass materials such as acetic acid, methanol or glycerin. (The applicant has explicitly not limited the “organic layer” to just resin layers.)

The examiner submits the flat portion (fig 2B) of the organic layer (PMMA) layer would be in the glassy/brittle state below 85°C. 
The examiner notes the glass transition temperature of commercial  PMMA is 87 °C to 157°C. Most commercial PMMA is atactic PMMA and has a glass transition temperature of 125°C. (http://polymerdatabase.com/polymer%20classes/Polymethacrylate%20type.html)
The examiner notes “High Glass Transition Temperatures of Poly(methyl methacrylate) Prepared by Free Radical Initiators” by Teng et al. discloses “The Tg of PMMA prepared by a free radical initiator was well established as around 105°C”[Introduction]. 
The examiner submits the PMMA would flow only once the PMMA is above the glass transition temperature. Below the glass transition temperature, the PMMA would be in the glassy/brittle state.   
The amount of direction provided by the inventor:
The examiner notes the applicant does not provide any specific examples of a specific  organic layer or a specific thermoplastic resin, in the original specification, that would flow below 85°C. 
As noted above, one would not be able to flow the PMMA at 85°C or below because the PMMA is not above the glass transition temperature.
The existence of working examples:
The examiner notes the applicant does not provide a working examples of a specific type of organic layer at a temperature below 85°C. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817